                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOGGIE DENTAL, INC.,                               Case No. 4:19-cv-01705-KAW
                                   8                    Plaintiff,                          ORDER CONTINUING CASE
                                                                                            MANAGEMENT CONFERENCE
                                   9              v.
                                                                                            Re: Dkt. No. 26
                                  10     IMRAN SHAHID,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this lawsuit on April 2, 2019. To date, Plaintiff has been unable to serve

                                  14   Defendant. In the February 17, 2020 case management statement, Plaintiff explained that it was

                                  15   unable to serve Defendant at the address provided in the DMCA Counter Notice signed by

                                  16   Defendant under penalty of perjury, and that it would need to file a motion to serve Defendant by

                                  17   publication. (Dkt. No. 26 at 1-3.)

                                  18          Accordingly, the case management conference is continued to June 2, 2020 at 1:30 p.m. in

                                  19   Courtroom 4, 1301 Clay Street, Oakland, California. Case management statements are due on or

                                  20   before May 26, 2020.

                                  21          Plaintiff shall file its motion to serve Defendant by publication by March 20, 2020. This

                                  22   case was filed more than 10 months ago, so the failure to timely file the motion may result in the

                                  23   case being reassigned to a district judge with the recommendation that it be dismissed without

                                  24   prejudice for failure to prosecute.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 18, 2020
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
